Title: To George Washington from Timothy Pickering, 19 November 1780
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Camp Novr 19. 1780.
                        
                        Four days ago I sent off an express to Springfield & Boston with letters to Otis & Henley the
                            Clothier at Springfield, Colo. Jabez Hatch my deputy at Boston, & to Mr Tuckerman his Assistant at Springfield—in
                            all representing the naked condition of the troops, the near approach of winter, and the necessity of their instant
                            exertions to forward the cloathing at both places to Newburgh. I had some time before directed Colo. Hatch to order all
                            his teams to take the upper route thro’ Litchfield.
                        I have no person with me whom I could send to Springfield to see personally to the forwarding the cloathing:
                            but will find some active officer for the purpose whom I will dispatch by to-morrow morning at the farthest.
                        I cannot imagine the means of transportation can be wanting, as I have forwarded a warrant to Colo. Hatch on
                            the Boston loan office for 40,000 new dollars, which are current in Massachusetts, & I believe ready in the
                            office. Nevertheless, as a farther security against disappointment, I will thank your Excellency for a
                            letter to Govr Trumbull requesting his aid.
                        I will direct Major Bruin to return with his fatigue party to camp by the route your Excellency has
                            prescribed. I have the honour to be most respectfully your obedt servant
                        
                            Tim. Pickering Q.M.G.
                        
                    